 

Exhibit 10.67

 

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

AMENDMENT NO. 2 AND CONSENT

 

This Amendment No. 2 and Consent, dated as of November 4, 2002 (this “Consent”),
to Amended and Restated Master Lease Agreement, dated as of March 8, 2002, as
amended by Amendment No. 1 and Consent dated as of May 28, 2002 (as it may
hereafter be further amended, restated or otherwise modified, the “Master Lease
Agreement”) is entered into by and among SAVVIS Communications Corporation, a
Missouri corporation, as Lessee (“Lessee”); the other lessors signatory thereto
from time to time and General Electric Capital Corporation, as Lessor, and as
Agent for Lessors (in such capacity “Agent”).

 

RECITALS

 

A.  Lessee has notified Agent and Lessors that Lessee and Savvis Procurement
Corporation (“Savvis Procurement”) wish to sell certain personal property of
Lessee and Savvis Procurement listed on Attachment 1 hereto (the “Sale
Property”), and in connection therewith have executed that certain Revenue
Sharing Consignment Agreement for Material Disposition between Somera
Communications, Inc. (“Somera”), Savvis Procurement and Lessee dated as of July
15, 2002 as amended by Amendment No. 1 entered into as of October 21, 2002 (the
“Consignment Agreement”) in substantially the form annexed hereto as Annex A
(collectively, the execution of the Consignment Agreement and related documents
are hereinafter referred to as the “Somera Sale Transaction”);

 

B.  Lessee has requested that Agent and Lessors consent to the Somera Sale
Transaction, and Agent and Lessors are willing to do so pursuant to the terms
and conditions set forth in this Consent;

 

C.  This Consent shall constitute a Credit Document and these Recitals shall be
construed as part of this Consent.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the extensions of credit heretofore, now or
hereafter made to, or for the benefit of, Lessee by Lessors, Lessee, Agent and
Lessors hereby agree as follows:

 

        1. Definitions.  Except to the extent otherwise specified herein,
capitalized terms used in this Consent shall have the same meanings ascribed to
them in the Master Lease Agreement and Annex A thereto.



--------------------------------------------------------------------------------

 

2. Consents and Other Agreements.  Subject to satisfaction of the conditions set
forth in Section 3 hereof, Agent and Lessors hereby consent to the consummation
of the Somera Sale Transaction upon the terms and conditions set forth in the
Somera Sale Transaction Documents (as defined in Section 4.1 hereof),
notwithstanding the provisions of Section 6.8 to the Master Lease Agreement,
provided, that Lessee shall at all times be in compliance with the terms of the
Credit Agreement, including but not limited to the terms of Section 6.8, as
modified pursuant to this Consent and subject to Agent’s continuing lien until
released as described in such Section 6.8.

 

3. Conditions Precedent to Effectiveness.  The effectiveness of the consents set
forth in Section 2 hereof are subject to the satisfaction of each of the
following conditions precedent:

 

3.1. Consent.  This Consent shall have been duly executed and delivered by
Lessee, each other Credit Party, Agent and Lessors.

 

3.2. No Default.  After giving effect to this Consent, no Default or Event of
Default shall have occurred and be continuing or would result from the
consummation of any of the transactions contemplated hereby, and execution and
delivery hereof by Lessee shall be deemed to constitute Lessee’s representation
and warranty to Agent of the accuracy of the foregoing.

 

3.3. Somera Sale Transaction Documents.  Agent shall have received copies of all
documents necessary or desirable to complete the Somera Sale Transaction (but
excluding any immaterial certificates or corporate authorization documents and
any other immaterial documents), which documents shall be in form and substance
satisfactory to Agent and shall have been certified as true and correct copies
of the Somera Sale Transaction Documents by an appropriate officer of Lessee.

 

3.4. Miscellaneous.  Agent and Lessors shall have received such other
agreements, instruments and documents as Agent or Lessors may reasonably
request.

 

4. Amendments to Master Lease Agreement.  Effective as of the date of execution
and delivery of this Consent, the Master Lease Agreement is hereby amended as
set forth in this Section 4.

 

4.1. A new section 3.29 is added to the Master Lease Agreement to read as
follows:

 

“3.29 Somera Sale Transaction.

 

(a) Lessee has heretofore delivered to Agent true, correct and complete copies
of (either executed or final forms prepared for execution, as appropriate) of
the Consignment Agreement, together with all other agreements, instruments and
documents executed and delivered in connection therewith, all exhibits, annexes
and schedules thereto, and all amendments, modifications and supplements thereto
(collectively, the “Somera Sale Transaction Documents”).

 

2



--------------------------------------------------------------------------------

 

(b) The Somera Sale Transaction Documents set forth the entire agreement among
the parties thereto with respect to the subject matter thereof. No party to the
Somera Sale Transaction Documents has waived the fulfillment of any condition
precedent set forth therein to the consummation of the transactions contemplated
therein, no party has failed to perform any of its obligations thereunder or
under any instrument or document executed and delivered in connection therewith,
and nothing has come to the attention of Lessee or any other Credit Party that
would cause it to believe that any of the representations or warranties
contained in the Somera Sale Transaction Documents were false or misleading when
made.

 

(c) Each applicable Savvis Party has the corporate power and authority to
execute, deliver and perform its obligations under each of the Somera Sale
Transaction Documents. Each of the execution and delivery by each applicable
Savvis Party of each of the Somera Sale Transaction Documents has been duly
authorized by all requisite corporate and stockholder action and will not
violate any provision of applicable law, any order of any court or other agency
of government, the Certificate of Incorporation or Bylaws of Lessee or any other
Credit Party, or any provision of any indenture, agreement or other instrument
to which Lessee or any Credit Party or their properties or assets is bound
(other than the need for execution and delivery of the Consent and Amendment No.
2), or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default, or result in the creation or imposition of any
liens, claims, charges, restrictions, rights of others, security interests,
prior assignments or other encumbrances in favor of any third Person upon any of
the assets of Lessee or any of Credit Party.”

 

4.2. Section 6.8 (Sale of Stock and Assets) is amended by:

 

(i) deleting the word “and” immediately preceding clause (c) thereof and adding
the following at the end of the proviso to clause (c) as a new clause (d)
thereof:

 

“, and (d) the sale of personal property located at approximately [**] locations
operated by [**] having an original equipment value of approximately [**] and as
set forth on Attachment 1 attached hereto, pursuant to the Somera Sale
Transaction Documents; provided however, that such sale or sales shall be
subject to the Agent’s Lien thereon to be released only upon the terms set forth
below and subject to the continuing Lien of Agent on the proceeds of any such
sale or sales”;

 

(ii) by adding the following at the end of the second sentence thereof:

 

“, provided, that, with respect to any disposition permitted pursuant to clause
(d) above, Agent agrees to release its Lien on such assets and transfer title
thereto to the applicable party concurrently with receipt by Agent of all of the
proceeds received by Lessee, which release and transfer shall be without any

 

3



--------------------------------------------------------------------------------

 

representation, warranty or recourse of any kind to Agent, and provided,further
that Lessee shall, concurrently with any such disposition, pay or cause to be
paid all of the proceeds received by Lessee pursuant to the Consignment
Agreement to Agent (provided that no such payment shall be made to Agent in
increments of less than [**] other than any final payment, which may be an
amount less than [**]) and such proceeds shall be applied as required under
Section 1.2(a)(i).”

 

and (iii) replacing the word “or” immediately preceding clause “(c)”, and adding
“and (d)” immediately following the clause “(c)” in the last sentence thereof.

 

4.3. A new Section 6.28 is added to read as follows:

 

“6.28 Somera Sale Transaction. (a) Lessee shall not change, amend, permit the
amendment of, waive or otherwise modify or suffer to modify any term of any of
the documents evidencing the Somera Sale Transaction, other than any immaterial
amendment or modification thereof that could not be adverse to the rights of
Lessee or the rights and remedies of Agent.

 

(b) Lessee shall not fail to deliver to Agent a copy of each Settlement Report
received by Lessee pursuant to Section 4.2 of the Consignment Agreement promptly
upon receipt thereof by Lessee.”

 

4.4. Annex A to the Master Lease Agreement is hereby amended by adding the
following definitions in alphabetical order:

 

“Consent and Amendment No.2” means that certain Consent and Amendment No.2 dated
November 4, 2002.

 

“Somera Sale Transaction” means, collectively, the execution of the Consignment
Agreement and related documents.

 

“Somera Sale Transaction Documents” has the meaning given such term in Section
3.29 hereof.

 

5. Reference to and Effect Upon the Master Lease Agreement and other Credit
Documents.

 

5.1. Except for the specific consents and amendments provided for in Sections 2
and 4 above, the Master Lease Agreement and each other Credit Document shall
remain in full force and effect in accordance with its terms and each is hereby
ratified and confirmed.

 

5.2. The execution, delivery and effect of this Consent shall be limited
precisely as written and shall not be deemed to (i) be a consent to any waiver
of any term or condition (except for the specific consents in Section 2 above),
or to any amendment or modification of any term or condition (except as amended
in Section 4 above), of the Master Lease Agreement or any other Credit Document
or (ii) prejudice any right, power or remedy

 

[**] CONFIDENTIAL TREATMENT REQUESTED

 

4



--------------------------------------------------------------------------------

 

which Agent or Lessors now have or may have in the future under or in connection
with the Master Lease Agreement or any other Credit Document.

 

5.3. Nothing contained herein nor in any other communication between or among
Agent, Lessors, Lessee or any other Credit Party shall be deemed to constitute
or be construed as (i) a waiver or release of any of Agent’s or Lessors’ rights
or remedies against Lessee, any other Credit Party or any other party to the
Credit Documents or pursuant to applicable law, (ii) a course of dealing
obligating Agent or Lessors to provide any accommodations, financial or
otherwise, to Lessee or any other Credit Party at any time or (iii) a commitment
or any agreement to make a commitment with respect to any possible waiver or
other modification of the terms provided in the Master Lease Agreement or any
other Credit Document.

 

6. Acknowledgment and Consent of Credit Parties.  Each Credit Party hereby
consents to this Consent and hereby confirms and agrees that (a) notwithstanding
the effectiveness of this Consent, each other Credit Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, and (b) the Collateral Documents to
which such Credit Party is a party and all of the Collateral described therein
do, and shall continue to, secure the payment of all of the Secured Obligations
(in each case, as defined therein).

 

7. Counterparts.  This Consent may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Consent by telecopier shall be
as effective as delivery of a manually executed counterpart signature page to
this Consent.

 

8. Costs and Expenses.  As provided in Section 11.3 of the Master Lease
Agreement, Lessee shall pay on demand the fees, costs and expenses incurred by
Agent in connection with the preparation, execution and delivery of this Consent
(including, without limitation, attorneys’ fees).

 

9. GOVERNING LAW.  THIS CONSENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
OF THE STATE OF NEW YORK.

 

10. Headings.  Section headings in this Consent are included herein for
convenience of reference only and shall not constitute a part of this Consent
for any other purpose.

 

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Consent has been duly executed as of the date first
written above.

 

 

LESSEE:

SAVVIS COMMUNICATIONS

CORPORATION, a Missouri corporation

By:

 

/s/ LANE H. BLUMENFELD

--------------------------------------------------------------------------------

Name:

 

Lane H. Blumenfeld

Title:

 

Vice President and Acting General Counsel

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lessor

By:

 

/s/ ROBERT WOTTEN

--------------------------------------------------------------------------------

   

Duly Authorized Signatory

 

6



--------------------------------------------------------------------------------

 

The following Persons are signatories to this Consent in their capacity as
Credit Parties.

 

 

SAVVIS COMMUNICATIONS

CORPORATION, a Delaware corporation

By:

 

/s/ LANE H. BLUMENFELD

--------------------------------------------------------------------------------

Name:

 

Lane H. Blumenfeld

Title:

 

Vice President and Acting General Counsel

 

 

SAVVIS PROCUREMENT CORPORATION,

a Delaware corporation

By:

 

/s/ LANE H. BLUMENFELD

--------------------------------------------------------------------------------

Name:

 

Lane H. Blumenfeld

Title:

 

Vice President and Acting General Counsel

 

SAVVIS COMMUNICATIONS

INTERNATIONAL, INC., a Delaware corporation

By:

 

/s/ LANE H. BLUMENFELD

--------------------------------------------------------------------------------

Name:

 

Lane H. Blumenfeld

Title:

 

Vice President and Acting General Counsel

 

GLOBAL NETWORK ASSETS, LLC,

a Delaware limited liability company

By:

 

/s/ LANE H. BLUMENFELD

--------------------------------------------------------------------------------

Name:

 

Lane H. Blumenfeld

Title:

 

Vice President and Acting General Counsel

 

 

7



--------------------------------------------------------------------------------

 

[logo] SOMERA

--------------------------------------------------------------------------------

YOUR TELECOM SOLUTIONS RESOURCE

 

REVENUE SHARING CONSIGNMENT AGREEMENT FOR

MATERIAL DISPOSITION

 

This AGREEMENT, dated as of July 15, 2002 (the “Effective Date”) is between
Somera Communications, Inc. (“Somera Communications”), a Delaware corporation
with offices at 5383 Hollister Ave. Suite 240, Santa Barbara, CA 93111 and
SAVVIS Communications Corporation (“Client”), a Missouri corporation with
offices located at 12851 Worldgate Drive, Herndon, Virginia, USA 201702.

 

RECITALS:

 

WHEREAS, Somera Communications is a distributor of used, refurbished and new
surplus telecommunications equipment whose services include the material
management and equipment processing, environmental disposition, re-marketing and
sales of a broad range of electronic components, sub-assemblies, and systems;

 

WHEREAS, Client is a user, distributor and/or manufacturer of telecommunication
and electronic equipment, (systems and subsystems) and has a need for the
services provided by Somera Communications; and

 

WHEREAS, Client desires to sell, and Somera Communications desires to provide
resale services (the “Services, as defined below”) for certain
telecommunications and electronic equipment (the “Materials”) on the terms and
conditions set forth herein. Somera Communications, Inc. may use a subsidiary
for sales and marketing purposes. Sales price under this agreement shall refer
to sales made to unrelated third parties;

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.0 MATERIAL DISPOSITION SERVICES:

 



  1.1   Client does not guarantee to provide a minimum quantity of Materials
during the term of this Agreement, however, Somera Communications will have the
discretion to determine a minimum quantity to be shipped from Client to Somera
Communications for each purchase order. Client agrees to provide a list of
Materials to be included as consignment for Somera Communications to review.
Somera Communications will have the discretion to determine appropriateness of
items to be included as consignment from Client and may, without liability,
reject any item or items not deemed appropriate for the program.

 

 

8



--------------------------------------------------------------------------------

 



  1.2   Somera Communications and Client may arrange for the pickup/delivery of
the Materials and relocate them to Somera Communications’s designated facility.
Somera Communications will perform a physical inventory count of all items
including systems, parts, options, and configuration details as mutually agreed
to between Somera Communications and Client. Somera Communications may inspect
the Material to determine the feasibility for this program and Somera
Communications may reject any Material deemed not feasible for this program or
that is not listed on specific purchase orders.

 

         Somera Communications may also perform certain other pre-sale
processing, which may include testing, reconfiguring, refurbishing and repair as
determined economically appropriate (collectively, the “Services”), all as more
particularly described in Schedule “A” attached hereto. Material will be sold by
Somera Communications pursuant to Somera Communications’s normal marketing
system.

 

         Somera Communications will use reasonable efforts to dispose of failed,
unsold and unmarketable Materials in an environmentally acceptable manner, or
return said Materials to Client, at Client’s direction and expense. Materials
that are not non-conforming to this Agreement will be handled by Somera
Communications according to Paragraph 1.4 hereof.

 

  1.3   Client shall have the option at any time to witness the Services of
Somera Communications as it pertains to this Agreement, by giving reasonable
advanced notice to Somera Communications. Cost and expenses incurred by Client
in witnessing the procedure shall be borne by Client.

 

  1.4   For Materials received by Somera Communications which are non-conforming
to this contract, Somera Communications may at its sole option, (I) return such
non-conforming Materials to Client at Client’s expense, or (II) dispose of such
Materials properly and charge the Client the full cost of the disposal plus any
additional handling costs incurred by Somera Communications, provided that
Somera Communications notifies Client first giving Client the opportunity to
have the Material sent to Client at Client’s expense. Examples may include:
plastic, paper products, sheet metal, empty cable spools, batteries etc.

 

  1.5   Somera Communications shall be entitled to sell the Materials to third
parties at such prices, terms and conditions and perform such services with
respect to any particular materials, in its sole discretion, as it believes are
appropriate.

 

2.0 TERM

 

  2.1   The term of this Agreement will commence on the Effective Date and will
continue for one (1) year unless earlier terminated in accordance with the
provisions of the Agreement.



--------------------------------------------------------------------------------

 

  2.1.1   Either party may terminate this Agreement upon notice to the other if
the other party fails, upon thirty (30) days written notice of breach from the
non-breaching party, to remedy a material breach of this Agreement. In addition,
either party may terminate this Agreement upon notice to the other without
cause, and for any reason, upon ninety (90) days written notice to the other
party.

 

  2.2   After one hundred and twenty (120 days) from the receipt of Materials, a
thirty (30) day decision making period will begin when Somera Communications
will provide Client a list of Materials remaining at Somera Communcations’
facility and a recommended disposition plan which may include, but is not
limited to, return, scrap or hold for resale. After this thirty-day decision
period, storage costs on Materials not remarketed may be incurred by Somera
Communications and such costs will be charged to the Client, unless Client
agrees to have equipment returned to Client or scrapped. Such storage costs
shall be reasonable. If Somera Communications wishes to continue to hold the
Material for remainder of the one (1) year Agreement than no storage charges
will apply.

 

  2.3   Upon termination or expiration of this Agreement, all unsold Material
will be returned to the Client in the same manner as non-conforming Materials as
set forth in Article 1 Client shall reimburse Somera Communications for all
reasonable, documented and actual expenses incurred for Materials that have not
been sold and for which no settlement has been made between the parties. Somera
Communications shall issue a final Settlement Report and forward any
undistributed portion of the proceeds to Client as due under the terms of this
Agreement.

 

3.0 DELIVERY

 

  3.1   Client will arrange for the Materials to be available to Somera
Communications for pick-up by common carrier or to be available for
de-installation from the Client’s or user site(s) as specified by Somera
Communications’s purchase order agreed to by the parties. Client agrees to pay
for the reasonable, actual and documented costs of de-installation and readying
for shipment (if the Materials are currently installed) and transportation per
the Program Costs in Schedule D.

 

  3.2   Risk of loss or damage will pass from Client to Somera Communications
upon receipt and inspection at a Somera facility, unless damage is caused to the
Material during the de-installation process or routing process, in which case
the damage or loss shall be Somera Communications’ responsibility. Goods stored
at a Somera location will be insured for replacement cost.

 

4.0 PAYMENT TERMS

 

  4.1   The amount to be paid by Somera Communications to Client (the
“Proceeds”) with respect to this Agreement will be calculated in accordance with
Schedule “B” attached hereto.



--------------------------------------------------------------------------------

 

  4.2   A report (“Settlement Report”) will be prepared by Somera Communications
for each calendar monthly period (“Settlement Period”) during the term of this
Agreement in which revenues, shipping costs, processing charges, or
repair/reconditioning charges are collected. The Settlement Report will detail
the transactions associated with the Client Materials for that monthly period.
The Settlement Report for a monthly period will be provided within 15 calendar
days of the end of the monthly period.

 

  4.3   Somera Communications will issue credit to Client for an amount
determined in accordance with Schedule B. Credit is defined as monies available
to Client to offset de-installation or other Services from Somera
Communications. To the extent such credit is greater than the cost of the
Services, Somera shall pay by check or wire transfer to Client any monies still
owed. Payment will be made no later than 15 calendar days from the issuance of
the settlement report.

 

  4.4   Following the termination or expiration of this Agreement for any
reason, Somera Communications will provide Client with a bid for any Materials
that are in Somera Communications’s possession and have not been disposed of or
sold. Client will then be entitled to either (I) accept in writing the return of
such remaining Materials from Somera Communications (including associated
shipping and handling charges), provided that Client will not be billed for any
associated shipping and handling charges in the event this Agreement is
terminated by Somera Communications without cause or by Client as a result of
Somera Communications breach of its obligation set forth herein or, (II) accept
in writing the Somera Communications’s bid for the remaining Materials and
Somera shall thereafter make prompt payment of any amounts owed to Client. Upon
any purchase by Somera Communications of Materials hereunder, title shall
transfer from Client to Somera upon receipt of payment or other consideration
for the Materials.

 

5 WARRANTIES; LIMITATION OF LIABILITY; INDEMNIFICATION

 

  5.1   SOMERA COMMUNICATIONS WARRANTS THAT IT WILL PERFORM ITS RESPONSIBILITIES
SET FORTH IN THIS AGREEMENT IN A PROFESSIONAL AND WORKMANLIKE MANNER. MOREOVER,
SOMERA COMMUNICATIONS WARRANTS AND REPRESENTS THAT IT WILL TRANSPORT, STORE AND
HANDLE THE MATERIALS IN ACCORDANCE WITH ANY FEDERAL, STATE AND LOCAL LAWS OR
REGULATIONS INCLUDING BUT NOT LIMITED TO THOSE CONCERNING THE ENVIRONMENT, AND
OTHERWISE USE REASONABLE CARE IN TRANSPORTING, STORING AND HANDLING SUCH
MATERIALS. EXCEPT AS SET FORTH IN THIS AGREEMENT, NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND, EXPRESS, OR IMPLIED, ARE MADE BY CLIENT OR SOMERA
COMMUNICATIONS WITH RESPECT TO THE MATERIALS OR THE SERVICES, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

  5.2   IN THE EVENT EITHER PARTY IS LIABLE TO THE OTHER FOR ANY

 



--------------------------------------------------------------------------------

 

         MATTER RELATING TO OR ARISING IN CONNECTION WITH THIS AGREEMENT,
WHETHER ARISING IN CONTRACT, EQUITY, OR TORT, (INCLUDING WITHOUT LIMITATION
NEGLIGENCE), AND IN ADDITION TO ANY OTHER LIMITATION OF LIABILITY OR REMEDY SET
FORTH IN THIS AGREEMENT, THE AMOUNT OF DAMAGES RECOVERABLE AGAINST THAT PARTY
FOR ALL SUCH MATTERS SHALL NOT EXCEED THE LESSER GREATER OF (I) THE ACTUAL
DAMAGES CAUSED A PARTY OR (II) THE AGGREGATE AMOUNT THEN PREVIOUSLY PAID TO
CLIENT BY SOMERA COMMUNICATIONS PURSUANT TO THIS AGREEMENT, WHICH SHALL INCLUDE
ANY OFF-SET AMOUNT. EXCEPT FOR DAMAGES ARISING OUT OF PROPERTY DAMAGE, PERSONAL
INJURY OR A PARTY’S NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT SHALL THE
MEASURE OF DAMAGES INCLUDE, NOR WILL EITHER PARTY BE LIABLE FOR, ANY AMOUNT (I)
FOR ANY PUNITIVE, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST
PROFITS, LOST INCOME, OR LOST SAVINGS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, OR (II) WITH RESPECT TO CLAIMS AGAINST SUCH
PARTY BY ANY THIRD PARTY.

 

  5.3   Client represents and warrants that it has good and marketable title to
the Materials subject to this Agreement, that the Materials are not subject to
any liens or encumbrances and further that Client has all consents, approvals
and authority necessary for the transactions contemplated by this Agreement and
for entering into the Agreement

 

6 GENERAL

 

  6.1   Each party agrees to keep confidential the terms and provisions of this
Agreement and any nonpublic information which has been identified in writing as
confidential or as reasonably understood by the receiving party to be
proprietary and confidential based on the circumstances of the disclosures or
the nature of the information itself. Somera Communications may refer to this
Agreement and the Client in general advertising, sales and press material;
provided that Somera Communications receives prior written permission from
Client’s Marketing Department.

 

  6.2   Jurisdiction and venue in any action concerning this Agreement, or
related to this Agreement, shall be Herndon, VA.

 

  6.3   Neither party will be liable to the other or deemed in default for
failure to perform any of its obligations under this Agreement for any period
and to the extent that such failure results, in whole or in part, from causes
beyond its reasonable control.

 

  6.4   Service of notices permitted or required to be given by this Agreement
will be deemed effective when delivered personally or on the fifth day after
posting, if mailed by registered or certified mail, postage prepaid, and
addressed to such party at the address therefore set forth above. Either party
may change its address for notification purposes at any time by notifying the
other party of such change pursuant to this Section.



--------------------------------------------------------------------------------

 

  6.5   No Amendment to this Agreement will be valid unless such an amendment is
in writing and is executed by the party against which such amendment is sought
to be enforced.

 

  6.6   Neither party may assign this Agreement without the prior written
consent of the other party, which shall not be unreasonably withheld,
conditioned, delayed, or denied, except that Client, upon notice to Somera
Communications, shall have the right to assign its rights or obligations to any
entity controlled by, controlling or under common control of Client, or any
entity into which Client may be merged or consolidated or which purchases all of
substantially all of the assets of Client.

 

  6.7   This Agreement will be governed by and construed in accordance with the
laws, other than choice of law rules, of the Commonwealth of Virginia. The U.N.
Convention for the International Sale of Goods shall not govern or otherwise be
applied to this Agreement.

 

  6.8   This Agreement represents the entire agreement between the parties with
respect to the subject matter of this Agreement and supercedes all prior oral
and written proposals and communications relating thereto.

 

IN WITNESS WHEREOF, Somera Communications and Client have each caused this
Agreement to be signed by its duly authorized representatives, all effective as
of the Effective Date.

 

SOMERA COMMUNICATIONS, INC.

By:

 

/s/ ABE RODRIGUEZ

--------------------------------------------------------------------------------

Name:

 

Abe Rodriguez

Title:

 

SR VP

Date:

 

8-02-02

 

SAVVIS PROCUREMENT CORPORATION

By:

 

/s/ RICHARD G. BUBENIK

--------------------------------------------------------------------------------

Name:

 

Richard G. Bubenik            

Title:

 

CTO & EVP-Engineering

Date:

 

July 26, 2002



--------------------------------------------------------------------------------

 

A-1

SCHEDULE A

SERVICES

 

Step 1: Processing and Inventory

 

Somera Communications will process the Materials in accordance with the
previsions of the agreement and will provide to Client an inventory of all
marketable Materials received from Client as stated on the Receiving and/or
Settlement Report(s).

 

Step 2: Evaluating and Presale Processing

 

Somera Communications will evaluate, assemble, disassemble, test, repair,
recondition, scrap and otherwise process materials as needed on a per item
basis, as it deems appropriate to maximize the financial return for both the
Client and Somera Communications.

 

Step 3: Marketing

 

Somera Communications will market the Materials to its customers as it deems
appropriate to provide maximum visibility of material to appropriate markets.



--------------------------------------------------------------------------------

 

B-1

SCHEDULE B

SETTLEMENT AND FEE CALCULATIONS

 

A. Settlement Period shall be one calendar month.

 

B. Calculation of Settlement:

 

  1.   The Settlement for each Sale of Materials (s) received from Client under
this Agreement shall be calculated for each Settlement Period as follows:

 

  a)   The Gross Sales Receipts (revenue) collected for the sale of all Material
sold by Reseller, net of Returns, during the Settlement Period (“the Proceeds”);
multiplied by:

 

  b)   The Clients portion of the applicable Revenue Sharing Ratio as defined in
C-1, Schedule C: minus

 

  c)   The total program costs as defined and agreed to in D-1, Schedule D.

 

  2.   Somera Communications shall receive its payment of the Gross Sales
Receipts from the remaining percentage of the applicable Revenue Sharing Ratio
as defined in C-1, Schedule C.

 

  3.   Payments to Client under this agreement will be in the form of cash to
apply against any de-installation charges. Upon payment of all dc-installation
charges owed to Somera Communications, Client will receive cash for
re-imbursement.



--------------------------------------------------------------------------------

 

C-I

Schedule C

 

REVENUE SHARING RATIOS

 

(PROCEEDS DISTRIBUTION FORMULA)

 

The Revenue Sharing Ratios as of the Effective Date are as follows:

 

GROSS SALES RECEIPTS

 

PERCENTAGE PAID TO CLIENT

Resale of Material

 

[**]

 

 

 

[**] CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

 

D-I

SCHEDULE D

PROGRAM COST DETAIL

 

A. Program costs:

 

1. De-installation and inbound transportation cost from client’s location to
Somera Communications’s location.

 

[**] per site as defined by list of equipment to be included in agreement

 

2. Material testing costs.

If necessary and to be mutually agreed upon by the parties.

 

3. Refurbishment costs.

If necessary and to be mutually agreed upon by the parties.

 

Dismantling labor costs.

 

If necessary and to be mutually agreed upon by the parties.

 

The charges to scrap unmarketable and non-conforming material. Such charges to
be mutually agreed upon by the parties.

 

[**] CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

 

Exhibit A

 

[**]

 

[**] CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

 

[somera Logo]

AMENDMENT NO. 1

TO

REVENUE SHARING CONSIGNMENT AGREEMENT

FOR MATERIAL DISPOSITION

 

Thus Amendment No. 1 (“Amendment”) entered into as of this 21st day of October
2002 (the “Effective Date”) shall amend the Revenue Sharing Consignment
Agreement for Material Disposition dated July 15, 2002 (the “Agreement”) by and
between SAVVIS Communications Corporation (“Client”) and Somera Communications,
Inc. (“Somera Communications”).

 

  1.   All capitalized terms used in this letter of amendment shall have the
meanings set forth in the Agreement.

 

  2.   The SAVVIS party in the Agreement was incorrectly named and shall be
changed (which change shall be dated back to the Effective Date of the
Agreement) from SAVVIS Communications Corporation, a Missouri corporation to
Savvis Procurement Corporation, a Delaware Corporation. The party to the
Agreement, as amended herein, shall be changed from Somera Communications, Inc.
to Somera Communications Sales, Inc.

 

  3.   Schedule D is hereby amended to a) change the de-installation cost per
site as set forth in Paragraph 1 of Schedule D to [**] per site and b) to
provide that Equipment reasonably deemed as scrap by Client will be disposed of
by Somera Communications (or its agent or subcontractor on behalf of Somera
Communications) at no charge to Client; provided, however, a reasonable
additional charge to Client may be applied by Somera Communications for
Equipment or other materials that are classified by industry standard as
hazardous materials (e.g., batteries). Costs to return excess materials (i.e.,
all non-Optera equipment, as well as that Optera equipment previously identified
by Client as its having a specific interest in) from TDB’s warehouse in Lenexa,
Kansas to SAVVIS warehouse in St. Louis, Missouri will be borne [**] by the
parties. This list of equipment is attached hereto and incorporated herein as
Exhibit A.

 

  4.   Except as otherwise expressly amended by this letter of amendment, the
Agreement remains in full force and effect in accordance with its terms.

 

[**] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------

SOMERA COMMUNICATIONS, INC.

By:

 

/s/ JASON KELLY

--------------------------------------------------------------------------------

Title:

 

Director — Product Line Management

 

SOMERA COMMUNICATIONS SALES, INC.

By:

 

/s/ JASON KELLY

--------------------------------------------------------------------------------

Title:

 

Director — Product Line Management

 

 

SAVVIS COMMUNICATIONS CORPORATION

By:

 

/s/ LANE H. BLUMENFELD

--------------------------------------------------------------------------------

Name:

 

Lane H. Blumenfeld

Title:

 

Vice President and Acting General Counsel

 

SAVVIS PROCUREMENT CORPORATION

By:

 

/s/ LANE H. BLUMENFELD

--------------------------------------------------------------------------------

Name:

 

Lane H. Blumenfeld

Title:

 

Vice President and Acting General Counsel

 

 

 

20



--------------------------------------------------------------------------------

 

EXHIBIT A

[See Attached]

 

[**]

 

[**] CONFIDENTIAL TREATMENT REQUESTED